Nott, J.,
delivered the opinion of the court.
This is an action brought to recover $3,020, being a balance due upon the sale of one hundred and fifty-one horses.
The facts in this case are nearly identical with those in the Fremont cases. The claimant has proved the sale of one hundred and fifty-one horses under an agreement made by Mr. Beeside, as agent of the defendants, at the agreed price of $130. He has also proved that the *224horses sold were reasonably worth the agreed price, and that they went into the military service of the government in the “ Western Department,” during the autumn of 1861. The claim was submitted to the “ Davis-Holt-Campbell commission,” by which a deduction of $20 per horse was made, and the balance was accepted by the claimant. Since the decision referred to, no change has taken place in the opinion of the court, and this case will therefore follow that decision.
The judgment of the court is, that the claimant recover $3,020.
LoRING, J., dissented: